Case: 19-10870   Date Filed: 10/16/2019   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-10870
                            Non-Argument Calendar
                          ________________________

                           Agency No. A076-318-208

ALVARO MAZARIEGOS-RODRIGUEZ,

                                                                         Petitioner,

                                      versus

UNITED STATES ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                               (October 16, 2019)

Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Alvaro Mazariegos-Rodriguez (“Rodriguez”) appeals the Board of

Immigration Appeals’ (“BIA”) dismissal of his appeal from the Immigration Judge’s

(“IJ”) denial of his third motion to reopen his underlying removal proceedings. On
              Case: 19-10870     Date Filed: 10/16/2019   Page: 2 of 4


appeal, Rodriguez argues that, as a matter of law, jurisdiction did not vest with the

immigration court and removal proceedings did not commence in his case because

the Notice to Appear (“NTA”) issued by the government did not identify the date,

time, and place of his initial removal hearing. After careful review, we affirm.

      We review issues of subject matter jurisdiction de novo. Martinez v. U.S.

Att’y Gen., 446 F.3d 1219, 1221 (11th Cir. 2006). We review the BIA’s denial of a

motion to reopen for abuse of discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316,

1319 (11th Cir. 2009).

      An immigration court is vested with jurisdiction to conduct removal

proceedings upon the filing of a charging document. See 8 C.F.R. § 1003.14(a). An

NTA is a charging document. See Cunningham v. U.S. Att’y Gen., 335 F.3d 1262,

1266 (11th Cir. 2003) (per curiam). By statute, an NTA must specify, among other

things, the time and place at which an alien’s removal hearing will be held. 8 U.S.C.

§ 1229(a)(1)(G)(i). But, under the regulatory framework, an NTA is not required to

specify the time and place of an alien’s removal hearing. See generally 8 C.F.R. §

1003.15.

      Recently, after the parties filed their briefs in this appeal, we considered

whether an NTA that failed to state the time and date of the hearing deprives the

agency of jurisdiction over the removal proceedings. See Perez-Sanchez v. U.S.

Att’y Gen., 935 F.3d 1148 (11th Cir. 2019). In Perez-Sanchez, we held that although


                                         2
              Case: 19-10870     Date Filed: 10/16/2019    Page: 3 of 4


an NTA’s failure to specify the time of the hearing violated 8 U.S.C. § 1229, the

statutory requirement was not jurisdictional. Id. We said, instead, that “[§] 1229’s

time-and-place requirement [did not] create a jurisdictional rule.” Id.

      We then turned to 8 C.F.R. § 1003.14, the “regulation that purportedly sets

forth the agency’s jurisdiction over removal proceedings.” Id. Noting that § 1003.14

was contrary to 8 U.S.C. § 1229 and arguably should not be given effect, we

nevertheless held that the regulation was a claim-processing rule too. Id. As we

explained, even though the regulation expressly referred to the vesting of jurisdiction

in the agency, it was not a jurisdictional rule because agencies cannot set or limit

their own jurisdiction. In other words, even if the NTA’s failure to specify the time

of the hearing rendered it deficient under 8 C.F.R. § 1003.14, the agency still

properly exercised jurisdiction because the regulation could not have imposed a

jurisdictional limitation. Id. We thus held that neither the statutory rule nor the

regulation was jurisdictional, so neither violation deprived the BIA of jurisdiction,

and we denied the petitioner’s claim. Id.

      Here, Rodriguez’s claim is squarely foreclosed by our recent decision in

Perez-Sanchez. Rodriguez’s only argument on appeal is that the IJ did not have

jurisdiction over his initial removal proceedings because his NTA was deficient. We

squarely rejected that argument in Perez-Sanchez, holding that deficiencies like

these -- those that violate the requirements of 8 U.S.C. § 1229 or 8 C.F.R. § 1003.14


                                            3
              Case: 19-10870    Date Filed: 10/16/2019   Page: 4 of 4


-- are not jurisdictional. See id. Thus, any deficiencies in Rodriguez’s NTA did not

deprive the IJ of jurisdiction over Rodriguez’s removal proceedings.        See id.

Accordingly, the BIA did not abuse its discretion in dismissing Rodriguez’s motion

to reopen his removal proceedings.

      PETITION DENIED.




                                         4